Case 1:16-cr-00196-CG-MU Document 93 Filed 04/29/20 Page 1 of 1          PageID #: 400



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 FERMIN ALVARADO-PONCE,                     )
                                            )
       Petitioner,                          )
                                            )
 vs.                                        )   CIVIL ACTION NO 18-0333-CG-MU
                                            )
 UNITED STATES OF AMERICA,                  )   CRIM ACTION 16-0196-CG-MU
                                            )
       Respondent                           )

                                        ORDER

       After due and proper consideration of all portions of the issues raised, and a

de novo determination of those portions of the recommendation to which objection is

made, the recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(l)(B) and dated March 31, 2020, is ADOPTED as the opinion of this Court.

       DONE and ORDERED this 29th day of April, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
